DETAILED ACTION   
Election/Restriction

1.	Applicant's election without traverse of Group I, claims 1 - 18, 23 - 26 is acknowledged.

Claim Objections
2.	Claim 25 is objected to because of the following informalities:
          In claim 25, line 1, “the forming the second gate” should be changed to “the second gate”
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 – 3, 5, 18, 23, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NOBUMI et al. (JP-2015060996).
With regard to claim 1, NOBUMI et al. disclose a display device (for example, see fig. 6) comprising: 
a substrate (50); 
a first active layer (30) of a first transistor and a second active layer (40) of a second transistor on the substrate (50); 
a first gate insulating layer (34a) on (on a bottom surface) the first active layer (30); 
a first gate electrode (33) on (on a bottom surface) the first gate insulating layer (34a); 
a second gate insulating layer (44) on (on a bottom surface) the second active layer (40); and a second gate electrode (43) on (on a bottom surface) the second gate insulating layer (44), wherein a hydrogen concentration of the first gate insulating layer (34a) is lower than a hydrogen concentration of the second gate insulating layer (because a hydrogen concentration of the second gate insulating layer 44 is substantially equal to an insulating layer 34b based on the same layer 34b, 44 wherein a hydrogen concentration of the first gate insulating layer 34a is lower than the insulating layer 34b. Therefore, a hydrogen concentration of the first gate insulating layer 34a is lower than a hydrogen concentration of the second gate insulating layer 44; for example, see page 2 of translation).

    PNG
    media_image1.png
    547
    573
    media_image1.png
    Greyscale


With regard to claim 2, NOBUMI et al. disclose a minimum thickness of the first gate insulating layer (34a) is greater than a minimum thickness of the second gate insulating layer (44).
With regard to claim 3, NOBUMI et al. disclose the second gate insulating layer (the portion 44 in the layer 44, 34b) is on (on a bottom surface) the first gate electrode (30).
With regard to claim 5, NOBUMI et al. disclose the second gate insulating layer (the portion 44 in the layer 44, 34b) is on side surfaces of the first gate insulating layer (34a).
With regard to claim 18, NOBUMI et al. disclose the first active layer (30) and the second active layer (40) are formed of an oxide semiconductor comprising indium, gallium, and oxygen. (for example, see page 2 of translation).
With regard to claim 23, NOBUMI et al. disclose a method of fabricating display device (for example, see fig. 6), the method comprising: 
forming a first active layer (30) of a first transistor and a second active layer (40) of a second transistor on a substrate (50); 
forming a first gate insulating layer (34a) on (on a bottom surface) a first channel region (the active layer having a first channel region) of the first active layer (30), and a first gate electrode (33) of the first transistor on the first gate insulating layer (34a), the first gate electrode (34a) overlapping the first channel region (the active layer 30 having a first channel region) in a first direction that is a thickness direction of the substrate (50); and 
forming a second gate insulating layer (44) on a second channel region (the active layer 40 having a first channel region) of the second active layer (40), and a second gate electrode (43) of the second transistor on (on a bottom surface) the second gate insulating layer (44), the second gate electrode (43) overlapping the second channel region in the first direction, wherein a hydrogen concentration of the first gate insulating layer (34a) is lower than a hydrogen concentration of the second gate insulating layer (because a hydrogen concentration of the second gate insulating layer 44 is substantially equal to an insulating layer 34b based on the same layer 34b, 44 wherein a hydrogen concentration of the first gate insulating layer 34a is lower than the insulating layer 34b. Therefore, a hydrogen concentration of the first gate insulating layer 34a is lower than a hydrogen concentration of the second gate insulating layer 44; for example, see page 2 of translation).

    PNG
    media_image1.png
    547
    573
    media_image1.png
    Greyscale



With regard to claim 24, NOBUMI et al. disclose a minimum thickness of the first gate insulating layer (34a) is greater than a minimum thickness of the second gate insulating layer (44).



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOBUMI et al. (JP-2015060996) in view of Lee et al. (10340320).
With regard to claim 4, NOBUMI et al. do not clearly disclose the second gate insulating layer is on an upper surface and side surfaces of the first gate electrode.
However, Lee et al. (10340320) disclose the second gate insulating layer (114) is on an upper surface and side surfaces of the first gate electrode (160).

    PNG
    media_image2.png
    535
    665
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the NOBUMI et al.’s device to incorporate the second gate insulating layer is on an upper surface and side surfaces of the first gate electrode as taught by Lee et al. (10340320) in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
7.	Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over NOBUMI et al. (JP-2015060996) in view of Lee et al. (10672802).

With regard to claim 17, NOBUMI et al. disclose the first gate insulating layer (34a) comprise a silicon oxide layer, but NOBUMI et al. do not clearly disclose the second gate insulating layer comprise a silicon oxide layer.
However, Lee et al. disclose the second gate insulating layer (120) comprise a silicon oxide layer (for example, see column 8, lines 55 – 57, fig. 3).

    PNG
    media_image3.png
    600
    929
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the NOBUMI et al.’s device to have the second gate insulating layer comprise a silicon oxide layer as taught by Lee et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.


Allowable Subject Matter
8.	Claim 6 – 16, 25, 26 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6 – 16, 25, 26 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as a capacitor electrode on the second gate insulating layer and overlapping with the first gate electrode in a first direction that is a thickness direction of the substrate as recited in claim 6, and the second gate electrode of the second transistor on the second gate insulating layer comprises: forming a capacitor electrode on the second gate insulating layer such that it overlaps with the first gate electrode in the first direction as recited in claim 25.




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826